GLADNEY, Judge.
This action presents a summary proceeding by the Collector of Revenue, State of Louisiana, for the purpose of collecting sales taxes. The issues herein presented are identical with those presented in Collector of Revenue v. Rundell, La.App., 72 So.2d 749. For the reasons and findings set out in that opinion, the motion to dismiss the appeal is denied, the exception of no cause or right of action and plea of prescription filed herein are overruled, and the case is remanded for further proceedings not inconsistent with the views herein expressed. The taxation of costs to await a final determination of-the case..